UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53697 CORONUS SOLAR INC. formerly, INSIGHTFULMIND LEARNING, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices, including zip code.) 604-267-7078 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:27,079,086 as of August 14, 2011. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive Loss F-2 Consolidated Statements of Stockholders’ Equity (Deficiency) F-3 Consolidated Statements of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 25 PART II. Item 1A. Risk Factors. 25 Item 6. Exhibits. 25 Signatures 28 Exhibit Index 29 -2- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) (Unaudited) June 30, March 31, ASSETS CURRENT Cash and cash equivalents $ $ Other receivables Prepaid expenses and deposit TOTAL CURRENT ASSETS CONSTRUCTION IN PROGRESS (Note 14) PROPERTY, PLANT AND EQUIPMENT (Note 7) INTANGIBLE ASSET (Note 8) TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities $ $ Loan from a shareholder (Note 9) TOTAL CURRENT LIABILITIES NOTES PAYABLE (Note 10) TOTAL LIABILITIES STOCKHOLDERS' EQUITY SHARE CAPITAL(Note 11) Authorized: Unlimited voting common shares without par value Issued and outstanding: 27,079,086 common shares (March 31, 2011: 26,729,086) ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) DEFICIT, accumulated during the development stage TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ GOING CONCERN (Note 2) CONTINGENT LIABILITIES (Note 12) COMMITMENTS (Note 14) SUBSEQUENT EVENTS (Note 15) (See accompanying notes to the financial statements) F-1 -3- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) Cumulative from inception Three months ended June 30, (December 3, 2001) to June 30, 2011 REVENUE $ - $ - $ EXPENSES Amortization Consulting fee - - Interest on shareholder loan Interest and bank charges Office and miscellaneous Professional fees Repairs and maintenance - - Salaries and wages Stock based compensation - - Telephone and utilities 78 Advertising and promotion - Travel 22 - Feasibility study - Foreign exchange loss - Write-down of land deposits - Write down in website development costs - - Write-off trademark cost - - OTHER ITEMS Interest income - - 31 Debt forgiven - NET LOSS FOR THE PERIOD CURRENCY TRANSLATION ADJUSTMENT COMPREHENSIVE LOSS FOR THE PERIOD $ $ $ Basic and diluted loss per share $ $ Weighted average number of common shares outstanding - basic and diluted (See accompanying notes to the financial statements) F-2 -4- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY December 3, 2001 (inception) to June 30, 2011 (Expressed in U.S. Dollars) ACCUMULATED DEFICIT OTHER ACCUMULATED ADDITIONAL COMPREHENSIVE DURING TOTAL COMMON PAID-IN INCOME DEVELOPMENT STOCKHOLDERS' SHARES AMOUNT CAPITAL (LOSS) STAGE EQUITY Balance, March 31, 2010 $ Stock issued for cash at $0.402 per share on January 21, 2011 (net of share issuance cost) - - - Stock issued for construction of solar power plants on March 31, 2011 - - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2011 Stock issued for cash at $0.624 per share on May 10, 2011 - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the period - Balance, June 30, 2011 (Unaudited) $ (See accompanying notes to the financial statements) F-3 -5- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. Dollars) (Unaudited) Cumulative from inception Three months ended June 30, (December 3, 2001) to June 30, 2011 OPERATING ACTIVITIES Net loss for the period $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Amortization Foreign exchange gain/loss 36 Forgiveness of debt Imputed interests - - Share issued for services / debts - - Stock based compensation - - Write down of website development costs - - Write-off trademark cost - - Changes in non-cash working capital: Other receivables Prepaid expenses 50 Accounts payables and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES INVESTING ACTIVITIES Property, plant and equipment - - Land acquisition - Land Deposit - Intangible asset - - NET CASH USED IN INVESTING ACTIVITIES - FINANCING ACTIVITIES Issuance of common shares - Loan from a shareholder Note payable - - NET CASH FROM FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH NET INCREASE IN CASH CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - Beginning of Period - CASH AND CASH EQUIVALENTS - End of Period $ $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest expense paid in cash $ $ - $ Taxes paid in cash $ - $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of common shares for acquisition of Coronus Energy Corp. $ - $ - $ Establishment of intangible asset through acquisition $ - $ - $ of Coronus Energy Corp. Issuance of common shares for construction of solar power plant $ - $ - $ (See accompanying notes to the financial statements) F-4 -6- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 1 – Nature of Operations Coronus Solar Inc. (“the Company”) was incorporated under the Canada Business Corporations Act on December 3, 2001 under the name “The LectureNet Learning Corporation” and was registered extra-provincially in the Province of British Columbia on January 24, 2002. The name of the Company was changed to InsightfulMind Learning, Inc. effective August 26, 2002 and was further changed to Coronus Solar Inc. on November 3, 2009. The Company’s intention is to deploy and operate utility-scale solar power systems in the State of California, U.S.A. The Company is located in the City of Vancouver, Province of British Columbia, Canada. Note 2 – Basis of Presentation – Going Concern Uncertainties The Company is considered a development stage company as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") Topic 915 “Development Stage Entities”. The accompanying unaudited consolidated interim financial statements have been prepared in conformity with generally accepted accounting principles in the United States, which contemplate continuation of the Company as a going concern. However, the Company has limited operations and has sustained operating losses in recent years resulting in an accumulated deficit. In view of these matters, realization of a major portion of the assets in the accompanying balance sheet is dependent upon the continued operations of the Company, which in turn is dependent upon the Company's ability to meet its financing requirements, and the success of its future operations. The Company's ability to continue as a going concern is in substantial doubt and is dependent upon obtaining additional financing and/or achieving a sustainable profitable level of operations. Management plans to obtain additional financing through the issuance of shares, in order to allow the Company to complete its development phase and commence earning revenue.These financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities other than in the normal course of business. The Company will seek additional equity as necessary and it expects to raise funds through private or public equity investment in order to support existing operations and expand the range of its business. There is no assurance that such additional funds will be available for the Company on acceptable terms, if at all. Information on the Company’s working capital and deficit is: June 30, March 31, Working capital (deficiency) $ $ Deficit F-5 -7- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 3 - Basis of Presentation The accompanying unaudited consolidated interim financial statements have been prepared in accordance with the instruction from Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and notes normally provided in the audited financial statements and should be read in conjunction with the Company’s audited consolidated financial statements for fiscal year ended March 31, 2011 filed with the United States Securities and Exchange Commission. The result of operations for the interim periods presented is not necessarily indicative of the results to be expected for the full year. The accompanying unaudited consolidated interim balance sheets, statements of operations and comprehensive loss, stockholders’ equity and cash flows reflected all adjustments, consisting of normal recurring adjustments, that are, in the opinion of management, necessary for a fair presentation of the financial position of the Company, at June 30, 2011, and the results of operations and cash flows for the three months ended June 30, 2011, and for the period from December 3, 2001 (Date of Commencement) to June 30, 2011. Note 4 - Accounting Pronouncements Adopted During the Period (i) Compensation - stock compensation On April 1, 2011, the Company adopted ASU No. 2010-13“Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades”. ASU 2010-13 clarifies that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. Such an adoption does not have a material impact on the Company’s financial statements. (ii) Business Combination On April 1, 2011, the Company adopted the FASB Accounting Standards Update No. 2010-29, “Business Combinations (Topic 805)” (“ASU 2010-29”).ASU 2010-29 is intended to address diversity in practice regarding pro forma revenue and earnings disclosure requirements for business combinations.ASU 2010-29 specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The amendments affect any public entity as defined by Topic 805 that enters into business combinations that are material on an individual or aggregate basis.The adoption of this ASU will effect business acquisitions incurred after March 31, 2011. Such an adoption does not have a material impact on the Company’s financial statements. F-6 -8- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 5 – New Accounting Pronouncements (i) Fair Value Measurement In May2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” toprovide additional guidance on fair value disclosures. This guidance contains certain updates to the measurement guidance as well as enhanced disclosure requirements. The most significant change in disclosures is an expansion of the information required for “Level 3” measurements including enhanced disclosure for: (1)the valuation processes used by the reporting entity; and (2)the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, if any. This guidance is effective for interim and annual periods beginning on or after December15, 2011, with early adoption prohibited. This guidance will only impact the Company’s “Level 3” disclosures. (ii) Presentation of Comprehensive Income In June2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”,to provide guidance on the presentation of comprehensive income. This guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. The guidance allows two presentation alternatives: (1)present items of net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income; or (2)in two separate, but consecutive, statements of net income and other comprehensive income. This guidance is effective as of the beginning of a fiscal year that begins after December15, 2011. Early adoption is permitted, but full retrospective application is required under both sets of accounting standards. This Company is currently evaluating which presentation alternative it will utilize. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Company’s financial statements upon adoption. Note 6 – Earnings (Loss) per Share Basic earnings or loss per share is based on the weighted average number of shares outstanding during the period of the financial statements. Diluted earnings or loss per share are based on the weighted average number of common shares outstanding and dilutive common stock equivalents. All per share and per share information are adjusted retroactively to reflect stock splits and changes in par value, when applicable. Diluted loss per share has not been presented as the effect on basic loss per share would be anti-dilutive. Potentially dilutive securities include options that are disclosed in Note11. F-7 -9- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 7 - Property, Plant and Equipment Property, plant and equipment at June 30, 2011 and March 31, 2011 was summarized as follows: Accumulated Net book June 30, 2011 Cost depreciation value Office equipment $ $ $ Computer equipment 51 Land - $ $ $ Accumulated Net book March 31, 2011 Cost depreciation value Office equipment $ $ $ Computer equipment 54 Land - $ $ $ Acquisition of vacant land (i) Twentynine Palms East On August 28, 2010, Coronus entered into a Vacant Land Purchase Agreement (“the “Twentynine Palms East Agreement”) to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California. The total purchase price of $32,000 was paid on January 24, 2011. (ii) Newberry Springs On January 24, 2011, the Company entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”). Under the Newberry Springs Agreement, Coronus agreed to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The purchase price was $45,000. The Company paid $8,000 and the vendor agreed to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. The transaction closed on March 17, 2011. F-8 -10- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 7 - Property, Plant and Equipment - Continued Acquisition of vacant land - Continued (iii) Twentynine Palms North On May 16, 2011, the Company completed the Vacant Land Purchase Agreement (the “29-Palms North Agreement”), which the Company entered into on January 23, 2011. Under the 29-Palms North Agreement, the Company acquired a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. The purchase price paid was $40,000. The Company deposited $8,000, with the vendor agreeing to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. (iv) Joshua Tree East On June 30, 2011, the Company completed the Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”), which the Company entered into on May 9, 2011. Under the Joshua Tree East Agreement, the Company acquired a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California. The purchase price paid was $200,000. The Company deposited $30,000, with the vendors agreeing to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. Note 8 - Intangible Assets The Business Plan was acquired through the acquisition of Coronus Energy Inc. on November 2, 2009. The capital cost was amortized over 3 years. Intangible assets at June 30, 2011 and March 31, 2011 were summarized as follows: Accumulated Net book June 30, 2011 Cost amortization Write-off value Business plan - Accumulated Net book March 31, 2011 Cost amortization Write-off value Business plan - F-9 -11- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 9 - Loan From A Shareholder Loan from a shareholder represents a series of loans from a director and shareholder of the Company which are unsecured and due on demand. Effective April 1, 2010, the loan payable to a shareholder of $154,096 as at March 31, 2010 accrues interest at the annual rate of 4%. The loan is unsecured and due on demand. During the year ended March 31, 2011, the shareholder lent the Company a further CAD$89,500 (USD $92,097) and USD$6,600 for working capital. The additional loan is unsecured and due on demand, and accrues interest at the annual rate of 4%. On April 18, 2011, the director and shareholder lent the Company a further CAD$8,500. The loan accrues interest at an annual rate of 4%. The loan is unsecured and due on demand. On May 10, 2011, the director and shareholder was repaid by the Company CAD$50,000 of the principal amount owing, in respect of the loan. At June 30, 2011, the Company has accrued interest payable of $11,673 (March 31, 2011 - $9,212). Note 10 – Notes Payable Notes payable at June 30, 2011 is summarized as follows: June 30, March 31, Vacant Land Newberry Springs $ $ Twentynine Palms North - Joshua Tree East - $ $ On January 24, 2011, under the Newberry Springs Vacant Land Purchase Agreement, Coronus agreed to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California, from Mike Hoch. Mike Hoch agreed to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. Accrued interest of $100 was included in the notes payable (March 31, 2011: $100). On May 16, 2011, Coronus completed the Twentynine Palms North Vacant Land Purchase Agreement to acquire a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California, from Joshua Tree Holdings. Joshua Tree Holdings agreed to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. Accrued interest of $78 was included in the notes payable (March 31, 2011: $nil). F-10 -12- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 10 – Notes Payable - Continued On June 30, 2011, Coronus completed the Joshua Tree East Vacant Land Purchase Agreement to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California, from Sal, Alfred and Frances Gonzalez. Sal, Alfred and Frances Gonzalez agreed to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. Note 11 - Stockholders’ Equity (a) Common Stock On December 5, 2001, the Company (i) issued 6,750,000 common shares for cash to the founder and sole director of the Company at $0.0002 per share; (ii) issued 75,000 common shares for service to a party related to the founder of the Company at $0.0525 per share; and (iii) issued 300,000 common shares for cash to the sole director of the Company pursuant to a private placement at $0.0525 per share. The Company recorded the 6,750,000 shares issued to the founder at fair value at $0.0525 per share and recorded a stock based compensation of $352,337. For the fiscal year ended March 31, 2003, the Company issued (i) 235,294 units for cash at $0.055 per unit for total proceeds of $12,916; (ii) issued 500,004 common shares for cash at $0.0725 per share for total proceeds of $36,326; (iii) issued 235,294 common shares upon the exercise of warrants for cash at $0.055 per share for total proceeds of $12,916; and (iv) issued 22,222 common shares for the settlement of debt at $0.0725 per share for the total debt of $1,615. In connection with the above unit issuance, each unit consisted of one common share and one share purchase warrant with an exercise price at $0.055 per share. The Company adopted the residual approach and allocated the total proceeds to the common shares and $nil to the share purchase warrants. For the fiscal year ended March 31, 2004, the Company (i) issued 500,006 common shares for cash at $0.0835 per share for total proceeds of $41,644; and (ii) issued 66,666 common shares for the settlement of the debt at $0.0835 for the total debt of $5,552. For the fiscal year ended March 31, 2005, the Company (i) issued 1,200,000 units for cash at $0.039 per unit for total proceeds of $47,054; and (ii) issued 1,910,000 common shares for cash at $0.039 per share for total proceeds of $74,895. Each unit consisted of one common share and one share purchase warrant with an exercise price at $0.039 per share. The Company adopted the residual approach and allocated the total proceeds to the common stocks and $nil to the share purchase warrants. For the fiscal year ended March 31, 2006, the Company (i) issued 300,000 common shares at $0.042 per share pursuant to the exercise of warrants for total proceeds of $12,578; and (ii) issued 395,600 common shares at $0.042 per share for the settlement of debt of $16,586. For the fiscal year ended March 31, 2007, the Company issued 1,000,000 common shares for cash at $0.044 per share for total proceeds of $43,948. For the fiscal year ended March 31, 2008, the Company issued 52,500 common shares at $0.0485 per share for the settlement of debt of $2,548. F-11 -13- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 11 - Stockholders’ Equity - Continued (a) Common Stock - Continued On November 2, 2009, the Company issued 2,000,000 common shares in connection with the acquisition of all the issued and outstanding shares of Coronus at a deemed value of $0.025 per share.These shares were recorded, proportionately with the shares transferred by Mr. Jeff Thachuk to Mr. Mark Burgert, based on the fair value of the assets acquired. On January 21, 2011, the Company completed a non-brokered private placement, issuing 212,500 shares of common stock to eleven investors, at a price of CAD$0.40 per share, for gross proceeds of CAD$85,000. In connection with the completion of the private placement, the Company paid CAD$7,500 in finder’s fees in cash, to certain arm’s length parties, and CAD$6,807 in legal, accounting, transfer agent and filing fees. On March 31, 2011, the Company and its wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a purchase agreement for utility-scale, ground-mount, solar photovoltaic (“PV”) power systems (the “Solar Power Systems Agreement”) with Belectric, Inc. (“Belectric”). Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, the Company paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of its common stock to Belectric, at adeemed value of $1.05 per share. The fair value per share at the date of issuance was $0.60. As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress. On May 10, 2011, the Company completed a non-brokered private placement, issuing 350,000 units (the “Units”), at a price of CAD $0.60 per Unit, for proceeds of CAD $210,000. Each Unit was comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD $0.75 for a period of five years. In connection with the completion of the private placement, the Company incurred minimal financing costs. The fair value of the warrants was estimated using the Black-Scholes option pricing model. The assumptions used were: dividend yield – 0%; expected volatility – 105.17%; a risk-free interest rate of 1.91%; and an expected life of 5 years. The value assigned to the underlying warrants was CAD $90,000 (USD $93,652). As at June 30, 2011, 20,086,500 shares of the Company’s common stock were restricted shares. (b) Stock Options Since inception, the Company has entered into various stock option agreements with its directors, employees and consultants. During the fiscal year 2011 and three months ended June 30, 2011, there were no options granted. F-12 -14- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 11 - Stockholders’ Equity - Continued (b) Stock Options - Continued Changes in stock options for the period ended June 30, 2011 and year ended March 31, 2011 are summarized as follows: Options Outstanding Weighted average Number of exercise shares price Balance, March 31, 2010 $ Issued - - Cancelled - - Balance, June 30, 2011 and March 31, 2011 $ The Company has the following options outstanding and exercisable at June 30, 2011: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise June 30, Contractual Exercise June 30, Exercise Prices Life (Years) Price Price $ $ $0.065 - $0.105 $ $ The Company has the following options outstanding and exercisable at March 31, 2011: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise March 31, Contractual Exercise March 31, Exercise Prices Life (Years) Price Price $ $ $0.065 - $0.105 $ $ F-13 -15- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 11 - Stockholders’ Equity - Continued (c) Warrants On May 10, 2011, the Company completed a non-brokered private placement, issuing 350,000 units (the “Units”), at a price of CAD $0.60 per Unit, for proceeds of CAD $210,000. Each Unit was comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD $0.75 for a period of five years. The fair value of each warrant issued for the period ended June 30, 2011 has been estimated as of the date of the issuance using the Black-Scholes option pricing model with the following weighted average assumptions: Three months ended June 30, 2011 Expected volatility 105.17% Risk-free interest rate 1.91% Expected life 5 years Dividend yield 0.00% The Company determined the fair value of the warrants was at $0.52 per warrant using the Black-Scholes option pricing model. The relative estimated fair value of the warrants in relation to the private placement in May 2011 was (CAD$90,000) $93,652 per share and was allocated to the additional paid-in capital. As of June 30, 2011, 210,000 warrants remained outstanding. The Company has the following warrants outstanding at June 30, 2011: Exercise Issued Exercised Cancelled Balance Exercise price during the during the during the as at price (USD Expiry period period period 6/30/2011 (C$) equivalent) date - - 5/10/2016 The Company did not issue any warrants during the year ended March 31, 2011 and did not have any outstanding warrants as at March 31, 2011. The warrant is not a derivative instrument. Note 12 - Contingent Liabilities Management of the Company has opted for the Company to self-insure against business and liability risks rather than purchase third party insurance coverage. Consequently the Company is exposed to financial losses or failure as a result of these risks. F-14 -16- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 13 - Related Party Transactions During the three months ended June 30, 2011, the Company paid $413 (2010: $390) in director fees to the directors of the Company. During the three months ended June 30, 2011, $14,468 (2010: $8,758) of management fees were forgiven by a director of the Company and credited to the additional paid-in capital respectively. As at June 30, 2011, included in accounts payable, $1,024 (March 31, 2011: $1,016) was owed to a director of the Company and $11,673 (March 31, 2011: $9,212) was accrued as interest payable for loan from a director of the Company. As at June 30, 2011, included in accounts payable, $191 (March 31, 2011: $nil) was owed to the President of the subsidiary of the Company. During the three months ended June 30, 2011, the director and shareholder to whom the Company was indebted regarding the loan from a shareholder, lent the Company an additional CAD$8,500 (year ended March 31, 2011 – CAD$89,500 and USD$6,600) for working capital. Principle amount of CAD$50,000 was repaid during the current period. The loan was unsecured, due on demand and bearing interest of 4% per annum. Note 14 – Commitments (a) Purchase of Solar Photovolatic Power Systems On March 31, 2011, the Company and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar photovoltaic (“PV”) power systems (the “Solar Power Systems Agreement”) with Belectric, Inc. (“Belectric”). Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, the Company paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of its common stock to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance was $0.60. As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress. Under the Solar Power Systems Agreement, Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. Belectric agrees to design the systems to optimize revenue, with emphasis placed on the utilities’ time of delivery periods and factors. Additionally, Belectric shall be responsible for managing the operation of the solar PV systems, throughout the duration of the power purchase agreement underlying each system, and will receive, for the services to be provided, remuneration in the amount of $25 per kWp (DC rated output) per year. F-15 -17- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2011 (Unaudited) Note 15 – Subsequent Events On July 5, 2011, Raven Kopelman resigned as a member of the Company’s board of directors, and as a member of the Company’s audit committee and disclosure committee. Accordingly, as of July 5, 2011, Mr. Kopelman no longer holds any positions with the Company. On July 28, 2011, the Company’s board of directors appointed Jefferson Thachuk as a member of the Company’s audit committee. Accordingly, the current members of the Company’s audit committee are Jefferson Thachuk, Kenneth Bogas and David Holmes. Neither Mr. Bogas nor Mr. Holmes serve as officers. Therefore, Mr. Bogas and Mr. Holmes are deemed independent. Mr. Thachuk serves as the Company’s president, principal executive officer, secretary, treasurer, principal financial officer, and principal accounting officer. Therefore, Mr. Thachuk is not deemed independent. On August 8, 2011, the Company entered into a financial advisory service agreement with Source Capital Group Inc (“SCG”). Under the Advisory Agreement, SCG shall use its best efforts to provide up to $80,000,000 in financing (the “Financing”) for the Company and/or the Company’s affiliates. The financing may consist of debt (the “Debt Financing”) or equity (the “Equity Financing”) or both. Under the Advisory Agreement, SCG shall be compensated 6% cash and 6% cashless 5 year warrants priced at 100% of any offering price on any Equity Financing raised by SCG. In addition, SCG shall be compensated 3% cash on any Debt Financing raised by SCG. On executing the Advisory Agreement, the Company paid SCG a $10,000 retainer. SCG shall receive an additional $10,000 payment from the Company upon completion of offering documents and an investor tracker of qualified investors. The term of the Advisory Agreement is 120 days from August 8, 2011 (the “Expiration Date”), and will be automatically renewed on a monthly basis until canceled in writing by either the Company or SCG. The Advisory Agreement may be terminated upon 60 days written notice without cause by either the Company or SCG at any time before the Expiration Date. F-16 -18- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the quarterly report on Form 10-Q includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this quarterly report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation Estimates and Assumptions In the preparation of our financial statements, no estimates have been used since there is insufficient historical information in which to base such estimates. Trends Affecting Our Business In the past two and one-half years, solar module prices have been reduced by more than half, due to the impact of the global economic downturn, reduced silicon prices, increased polysilicon supply, and a general oversupply of solar modules on the market. Although we expect solar module prices to stay at current levels, or continue to decline, but not as drastically, a rebound in solar module prices would materially impact the viability of our business model, rendering our model nonviable. Plan of Operation For The Next Twelve Months Our efforts are focused on raising capital through the sale of common stock in private placements to eliminate our working capital deficiency and to position us with sufficient funds to execute on the business plan of Coronus, our wholly-owned subsidiary. Coronus is a development-stage company founded to deploy and operate utility-scale solar PV power systems in the State of California. The business plan of Coronus calls for 1) the procurement of 20-year, “must-take” power purchase agreements from Southern California Edison (SCE), under the California Public Utilities Commission’s feed-in tariff for small generators, and 2) the development of the corresponding, utility-scale, 1.5 MW solar PV power systems. The “CREST” tariff is SCE’s allocation of the feed-in tariff. On August 8, 2011, we entered into a financial advisory services agreement (the “Advisory Agreement”) with Source Capital Group, Inc. (“SCG”). Under the Advisory Agreement, SCG shall use its best efforts to provide up to $80,000,000 in financing (the “Financing”) for us and/or our affiliates. The financing may consist of debt (the “Debt Financing”) or equity (the “Equity Financing”) or both. Under the Advisory Agreement, SCG shall be compensated 6% cash and 6% cashless 5 year warrants priced at 100% of any offering price on any Equity Financing raised by SCG. In addition, SCG shall be compensated 3% cash on any Debt Financing raised by SCG. The term of the Advisory Agreement is 120 days from August 8, 2011 (the “Expiration Date”), and will be automatically renewed on a monthly basis until canceled in writing by either us or SCG. On May 16, 2011, Coronus completed the Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”), which Coronus entered into on January 23, 2011, and which was first reported in our Form 8-K filed with the SEC on January 27, 2011. Under the Twentynine Palms North Agreement, Coronus acquired a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. On February 22, 2011, Coronus submitted two generating facility interconnection applications to SCE in respect of two, utility-scale, 1.5 MW solar PV power systems to be sited on this parcel (“Coronus 29-Palms North 1” and “Coronus 29-Palms North 2”). SCE’s distribution and transmission engineers’ initial assessment was -19- favorable. Accordingly, on June 16, 2011, Coronus entered into two Combined System Impact and Facility Study Agreements (the “SIS/FAS Study Agreement for Coronus 29-Palms North 1” and the “SIS/FAS Study Agreement for Coronus 29-Palms North 2”) with SCE. The SIS/FAS Study Agreements set forth the terms and conditions for SCE to perform a combined system impact and facility study to specify and estimate the cost of the equipment, engineering, procurement and construction work, including overheads, required for interconnection. The results of the SIS/FAS Study Agreements are anticipated to be completed within 90 business days. Interconnection agreements with SCE are premised on the results of SIS/FAS studies, provided the specified and estimated cost of the equipment, engineering, procurement and construction work, including overheads, required for interconnection, is economical. There is no assurance the results of SIS/FAS studies will be economical. On May 11, 2011, Coronus submitted a third generating facility interconnection application to SCE in respect of a third, utility-scale, 1.5 MW solar PV power system to be sited on the same parcel (“Coronus 29-Palms North 3”). SCE’s distribution and transmission engineers’ initial assessment was mixed. Accordingly, at this time, we are undecided as to whether we will enter into a SIS/FAS Study Agreement with SCE for Coronus 29-Palms North 3. We have until on or around December 15, 2011 to decide, as CREST studies queued after March 31, 2011, will begin only after the CAISO Cluster 4 (QC4) Phase I interconnection studies are completed. We anticipate the completion date for the QC4 Phase I studies to be on or around December 15, 2011. On June 30, 2011, Coronus completed the Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”), which Coronus entered into on May 9, 2011 and which was first reported in our Form 8-K filed with the SEC on May 16, 2011. Under the Joshua Tree East Agreement, Coronus acquired a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California. On May 25, 2011, Coronus submitted five generating facility interconnection applications to SCE in respect of five, utility-scale, 1.5 MW solar PV power systems to be sited on this parcel (“Coronus JT Cascade 1”, “Coronus JT Cascade 2”, “Coronus JT Cascade 3”, “Coronus JT Shasta 1”, and “Coronus JT Shasta 2”). Subject to upgrades, SCE’s distribution and transmission engineers' initial assessment for the five systems was favorable. Accordingly, on or around December 15, 2011, to coincide with the completion date for the QC4 Phase I studies, we plan to enter into five SIS/FAS Study Agreements with SCE in respect of the five systems. In addition to the above, we are presently evaluating further vacant lands, ranging in size between 20 and 100 acres, for purchase. Over the course of the next twelve months, our intention is to acquire further lands, and to submit generating facility interconnection applications to SCE in respect of utility-scale, 1.5 MW solar PV power systems to be sited on these lands. Results of Operations Three Months Ended June 30, 2011 compared to June 30, 2010 Interest on shareholder loan increased by $774 or 48% from $1,608 for the three months ended June 30, 2010 to $2,382 for the three months ended June 30, 2011. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the year. Interest and bank charges expense increased by $981 or 260% from $377 for the three months ended June 30, 2010 to $1,358 for the three months ended June 30, 2011. The principal reason for the increase was $853 in interest paid on the Twentynine Palms North and Newberry Springs vacant land purchase installment notes. No such payments were made in the comparative quarter. Office and miscellaneous expense increased by $9,262 or 198% from $4,671 for the three months ended June 30, 2010 to $13,933 for the three months ended June 30, 2011. The principal reason for the increase was increased filing fees. In this quarter, in respect of filing fees, both EDGAR and Canadian reporting related, we incurred $10,235 in expenses, as compared to $2,686 in the comparative quarter. -20- Professional fees increased by $8,833 or 64% from $13,896 for the three months ended June 30, 2010 to $22,729 for the three months ended June 30, 2011. The principal reasons for the increase were increased audit and legal fees in this quarter, as compared to the previous quarter. In this quarter, audit fees increased by $3,859 and legal fees increased by $3,302. Salaries and wages increased by $5,710 or 65% from $8,758 for the three months ended June 30, 2010 to $14,468 for the three months ended June 30, 2011. The reason for the increase was the salary increase of our principal executive officerduring the period. Effective June 1, 2011, our principal executive officer’s salary was increased from CAD$3,000 per month to CAD$8,000 per month. Our principal executive officer forgives this salary when due, and has done so for the past five years. We incurred $16,733 in feasibility study expense for the quarter ended June 30, 2011 compared to no feasibility study expense ($nil) for the quarter ended June 30, 2010. In the current quarter, the feasibility study expense related to fees Coronus paid to SCE in respect of six Rule 21 generating facility interconnection applications and the expensing of one-sixth, or $8,333, of the $50,000 Coronus paid to SCE on June 16, 2011, under the two SIS/FAS Study Agreements for Coronus 29-Palms North 1 and 2. We incurred $3,578 in foreign exchange loss for the quarter ended June 30, 2011 compared to no foreign exchange loss (gain) ($nil) for the quarter ended June 30, 2010. The foreign exchange loss was attributable to the fluctuation of the USD/CAD exchange rate. We incurred $3,210 in write-down of land deposits for the quarter ended June 30, 2011 compared to no write-down of land deposits ($nil) for the quarter ended June 30, 2010. In the current quarter, we had paid $3,210 in land deposits in respect of one vacant land purchase agreement, the Vidal Agreement. On June 14, 2011, the parties to the Vidal Agreement cancelled the agreement, and the land deposits Coronus paid in the quarter were forfeited. Assets and Liabilities at June 30, 2011 compared to March 31, 2011 Other receivables increased by $2,308 or 75% from $3,079 at March 31, 2011 to $5,387 at June 30, 2011. The principal reason for the increase was an increase in HST recoverable in this quarter. Prepaid expenses and deposit increased by $41,843 or 4,423% from $946 at March 31, 2011 to $42,789 at June 30, 2011. The reason for the increase was that on June 16, 2011, Coronus entered into the two SIS/FAS Study Agreements for Coronus 29-Palms North 1 and 2 with SCE. The estimated cost of each SIS/FAS Study Agreement was $25,000. The results of the SIS/FAS Study Agreements are anticipated to be completed within 90 business days. On entering into the SIS/FAS Study Agreements, Coronus paid to SCE two $25,000 deposits totaling $50,000. Accordingly, we recorded five-sixths of the deposits, or $41,667, as prepaid expense. Property, plant and equipment increased by $240,289 or 307% from $78,192 at March 31, 2011 to $318,481 at June 30, 2011. The reason for the increase was the acquisition of vacant land in the quarter, specifically the acquisitions of Twentynine Palms North and Joshua Tree East. The purchase price of Twentynine Palms North was $40,000 and the purchase price of Joshua Tree East was $200,000. Intangible asset decreased by $1,792 or 16% from $11,347 at March 31, 2011 to $9,555 at June 30, 2011. On completion of the Coronus acquisition on November 2, 2009, we acquired a business plan, with the fair value of $21,500. The business plan is amortized over its useful life of three years. Loan from a shareholder decreased by $38,606 or 14% from $268,950 at March 31, 2011 to $230,344 at June 30, 2011. The principal reason for the decrease was that, in the quarter, the director and shareholder to whom we are indebted regarding the loan from a shareholder, was repaid CAD$41,500 of the principal amount owing, in respect of the loan. -21- Notes payable increased by $202,078 or 545% from $37,100 at March 31, 2011 to $239,178 at June 30, 2011. The reason for the increase was that, in the quarter ended June 30, 2011, we closed on two vacant land purchases: Twentynine Palms North and Joshua Tree East. Both purchases involved installment notes: $32,000 for Twentynine Palms North and $170,000 for Joshua Tree East. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We have generated no revenues from our Coronus operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. To become profitable and competitive, we need to procure power purchase agreements from SCE, under the California Public Utilities Commission’s feed-in tariff for small generators, obtain land use permits, and secure financing, on a per project basis, to pay Belectric, in installments, to construct the utility-scale, solar PV systems. There is no assurance that we will be able to obtain power purchase agreements or land use permits. Further, there is no assurance that we will be able to secure financing, or secure financing on acceptable terms. If financing is not available on acceptable terms, we may be unable to develop our operations. We expect to raise additional capital through the sale of common stock in private placements. There is no assurance, however, that we will be able to raise any capital through the sale of common stock. Further, equity financing could result in additional dilution to existing shareholders. We do not believe that possible inflation and price changes will affect our revenues. Our auditors have issued a going concern opinion in our consolidated financial statements for the year ended March 31, 2011. This means that there is substantial uncertainty that we will continue operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Liquidity and Capital Resources Since inception, we have issued 27,079,086 shares of our common stock and received cash of $588,646. We have generated no revenues from our Coronus operations. We expect to obtain capital through the sale of our common stock. There is no assurance we will procure power purchase agreements, obtain land use permits, or secure financing, on a per project basis, to pay Belectric, in installments, to construct the utility-scale, solar PV systems. Further, there is no assurance we will sell any shares of common stock. We believe that capital generated from the sale of our common stock and from shareholder loans will allow us to operate for the next twelve months. Capital raised from the sale of common stock and capital raised from shareholder loans are our only anticipated sources of additional capital. On May 10, 2011, we conducted a non-brokered private placement, issuing 350,000 units (the “Units”), at a price of CAD$0.60 per Unit, for proceeds of CAD$210,000, to one investor. Each Unit was comprised of one share of our common stock and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further share of our common stock at an exercise price of CAD$0.75 for a period of five years. In connection with the completion of the private placement, we paid no finder’s fees. The investor was a resident of British Columbia, Canada. The Units were issued pursuant to an exemption from applicable prospectus requirements under section 2.10 “Minimum amount investment” of National Instrument 45-106, Prospectus and Registration Exemptions, by reason of the fact that the investor purchased as principal and by reason of the fact that the Units had an acquisition cost to the purchaser of not less than CAD$150,000 paid in cash at the time of the distribution. Further, the foregoing transaction was exempt from registration under the Securities Act of 1933, as amended, pursuant to Regulation S thereof in that all sales took place outside the United States with non-U.S. persons. -22- To develop a 1.5 MW solar power plant, we forecast the cost to be $5.5 million, inclusive of taxes. We base our cost forecast on the pricing we negotiated, adjusted to reflect the fair value of the payment shares we issued on entering into the agreement, with Belectric, under the purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”). Under the Solar Power Systems Agreement, Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. There is no assurance Coronus will be able to provide Belectric with satisfactory proof of secured financing, on a per project basis. On August 25, 2010, Coronus entered into a Vacant Land Purchase Agreement (the “Vidal Agreement”) to acquire a 280 acre parcel of vacant land, situated in Vidal, County of San Bernardino, California, from Paul R Marshall Trust. The total purchase price was $240,000. A deposit of $1,000 was paid and the balance due was payable on November 30, 2010. In return for the Company paying forfeitable fees of $11,610, the close of escrow had been extended from November 30, 2010 to June 15, 2011. On June 14, 2011, Coronus and Paul R Marshall Trust mutually cancelled the Vidal Agreement, pursuant to provision 30 of the Vidal Agreement, a liquidated damages provision, whereby the $1,000 deposit originally paid by Coronus on entering into the Vidal Agreement, less escrow and realtor fees, was released to Paul R Marshall Trust. We sought the cancellation because we lacked the funds to pay the contractual balance due. On August 28, 2010, Coronus entered into a Vacant Land Purchase Agreement (“the “Twentynine Palms East Agreement”) to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California, from Gary and Sylvia Wright. The purchase price of $32,000, all cash, was paid on January 24, 2011. Accordingly, Coronus owns this parcel. At this point in time, we have opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s distribution engineers, the anticipated network upgrade costs to accommodate the systems are currently prohibitive. Accordingly, we are currently assessing alternative uses forthis parcel. On January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California, from Joshua Tree Holdings. The purchase price was $40,000. Coronus agreed to pay $8,000, with Joshua Tree Holdings agreeing to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 16, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing multiple interconnection agreements for 1.5 MW solar PV power systems sited on this parcel. On January 24, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California, from Mike Hoch. The purchase price was $45,000. Coronus agreed to pay $8,000, with Mike Hoch agreeing to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On March 17, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are precluded from pursuing interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s transmission engineers, the existing, regional specific, transmission infrastructure lacks the transmission capacity we would require to deploy our solar PV power systems on this parcel. Although SCE plans to upgrade this transmission infrastructure, these upgrades are not slated for completion till 2018 – 2019. Accordingly, we are currently assessing alternative uses forthis parcel. On May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California, from Sal, Alfred and Frances Gonzalez. The purchase price was $200,000. Coronus agreed to pay $30,000, with Sal, Alfred and Frances Gonzalez agreeing to carry back the balance amount of $170,000 for -23- three years at 6.5% per annum interest, with monthly payments of interest only. On June 30, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing multiple interconnection agreements for 1.5 MW solar PV power systems sited on this parcel. Under the California Public Utilities Commission’s feed-in tariff for small generators, we are entitled to enter into multiple 1.5 MW power purchase agreements provided we deploy multiple 1.5 MW solar power systems. Further, we are entitled to deploy multiple 1.5 MW solar power systems on the same parcel, provided this works from a utility interconnection point of view. Because we estimate the cost to develop a 1.5 MW solar power plant to be $5.5 million, inclusive of taxes, we estimate the cost to develop one to three 1.5 MW solar power plants, per parcel, to be $5.5 million to $16.5 million, inclusive of taxes. We expect to obtain the capital to pay for these power plants, through the sale of our common stock and through non-recourse senior secured debt. There is no assurance, however, that we will be able to raise this capital through the sale of common stock, or through non-recourse senior secured debt. As a consequence of shareholder loans, we were indebted to our principal executive officer, who serves also as a director, in the amount of $230,344, inclusive of interest, through June 30, 2011. As of March 31, 2010, the loans were interest free, unsecured and due on demand. Effective April 1, 2010, the aggregate loan accrues interest at the annual rate of 4%. At June 30, 2011, the Company had accrued interest payable of $11,673on the shareholder loan. As in the past, the loan is unsecured and due on demand. Our principal executive officer has verbally agreed to not seek repayment of the shareholder loans until such time as we are generating sufficient revenues to allow for the repayment of the debt without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to eliminate our working capital deficiency. Additionally, our principal executive officer earns a salary of CAD$8,000 per month, effective June 1, 2011 (CAD$3,000 per month historically) but forgives this salary when due, and has done so for the past five years. Our principal executive officer has verbally agreed to not seek payment of his salary until such time as we are generating sufficient revenues to allow for the payment of the salary without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to eliminate our working capital deficiency, or until such time as we have raised sufficient capital to fund our business plans. In addition to the above, at June 30, 2011, included in accounts payable, $1,024 was owed to our principal executive officer for an out-of-pocket expense. This amount remain payable and does not accrue interest. This amount is not reflected in the shareholder loans described above. As of June 30, 2011, our total current assets were $65,447 and our total current liabilities were $256,828 resulting in a working capital deficiency of $191,381. Off Balance Sheet Arrangements We have no off balance sheet arrangements. Critical Accounting Policies There have been no material changes in our existing accounting policies and estimates from the disclosures included in our 2011 Form 10-K, except for the newly adopted accounting policies as disclosed in the interim financial statements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. -24- ITEM 4.CONTROLS AND PROCEDURES. We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation (the “Evaluation”), under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operation of our disclosure controls and procedures (“Disclosure Controls”) as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our CEO and CFO concluded that our Disclosure Controls were effective as of the end of the period covered by this report. There were no changes in our internal control over financial reporting during the quarter ended June 30, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. – OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6.EXHIBITS. Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. 10-K/A-2 12/10/10 Bylaws. S-1 11/07/08 Amended Articles of Incorporation (8/13/2002). S-1 11/07/08 Amended Articles of Incorporation (8/26/2002). S-1 11/07/08 Amended Articles of Incorporation (9/20/2002). S-1 11/07/08 Amended Articles of Incorporation (11/03/2009). 8-K 11/06/09 Specimen Stock Certificate. S-1 11/07/08 Engagement Letter - Jefferson Thachuk (5/15/2007). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (6/12/2008). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (8/21/2008). S-1 11/07/08 Engagement Letter - Raven Kopelman. S-1 11/07/08 Engagement Letter - John Omielan:(3/15/2007). S-1 11/07/08 -25- Engagement Letter - John Omielan:(1/04/2008). S-1 11/07/08 Share Purchase Agreement with Coronus Energy Corp., Jefferson Thachuk, Mark Burgert, Raven Kopelman, David Holmes, Kenneth Bogas and John Omielan. 10-Q 11/02/09 Escrow Agreement between Insightfulmind Learning, Inc., Mark Burgert and Jefferson Thachuk. 8-K 11/06/09 Loan Agreement with Jefferson Thachuk. Vacant Land Purchase Agreement – VIDAL. 10-Q/A-1 12/10/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS. 10-Q/A-1 12/10/10 Stock Option Plan dated November 23, 2010. POS AM 12/30/10 Vacant Land Purchase Agreement – VIDAL (December 19, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS (December 21, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH. 10-Q 2/14/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS. 10-Q 2/14/11 Vacant Land Purchase Agreement – VIDAL (January 27, 2011Addendum). 10-Q 2/14/11 Solar Power Systems Agreement. 8-K 4/01/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 1. 8-K 6/21/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 2. 8-K 6/21/11 VIDAL Agreement Cancellation Instructions. 8-K 6/21/11 Installment Note – TWENTYNINE PALMS NORTH. 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS (February 17, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS (February 22, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (February 22, 2011 Addendum). 10-K 6/24/11 -26- Installment Note – NEWBERRY SPRINGS. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (March 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (March 15, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (May 15, 2011 Addendum). 10-K 6/24/11 Engagement Letter - Jefferson Thachuk (May 31, 2011). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST (June 3, 2011 Addendum). 10-K 6/24/11 10-K 6/24/11 Loan Agreement with Jefferson Thachuk (June 20, 2011 Addendum). SCG Advisory Agreement 8-K 8/10/11 Installment Note – JOSHUA TREE EAST. X Code of Ethics. S-1 11/07/08 Amended Code of Ethics as of May 14, 2009. 10-K 6/05/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. S-1 11/07/08 Amended Audit Committee Charter as of May 19, 2009. 10-K 6/05/09 Disclosure Committee Charter. 10-K 6/05/09 -27- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this14th day of August, 2011. CORONUS SOLAR INC. (Registrant) BY: JEFFERSON THACHUK Jefferson Thachuk President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, Treasurer and member of the Board of Directors -28- EXHIBIT INDEX Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. 10-K/A-2 12/10/10 Bylaws. S-1 11/07/08 Amended Articles of Incorporation (8/13/2002). S-1 11/07/08 Amended Articles of Incorporation (8/26/2002). S-1 11/07/08 Amended Articles of Incorporation (9/20/2002). S-1 11/07/08 Amended Articles of Incorporation (11/03/2009). 8-K 11/06/09 Specimen Stock Certificate. S-1 11/07/08 Engagement Letter - Jefferson Thachuk (5/15/2007). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (6/12/2008). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (8/21/2008). S-1 11/07/08 Engagement Letter - Raven Kopelman. S-1 11/07/08 Engagement Letter - John Omielan:(3/15/2007). S-1 11/07/08 Engagement Letter - John Omielan:(1/04/2008). S-1 11/07/08 Share Purchase Agreement with Coronus Energy Corp., Jefferson Thachuk, Mark Burgert, Raven Kopelman, David Holmes, Kenneth Bogas and John Omielan. 10-Q 11/02/09 Escrow Agreement between Insightfulmind Learning, Inc., Mark Burgert and Jefferson Thachuk. 8-K 11/06/09 Loan Agreement with Jefferson Thachuk. Vacant Land Purchase Agreement – VIDAL. 10-Q/A-1 12/10/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS. 10-Q/A-1 12/10/10 Stock Option Plan dated November 23, 2010. POS AM 12/30/10 Vacant Land Purchase Agreement – VIDAL (December 19, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS (December 21, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH. 10-Q 2/14/11 -29- Vacant Land Purchase Agreement – NEWBERRY SPRINGS. 10-Q 2/14/11 Vacant Land Purchase Agreement – VIDAL (January 27, 2011Addendum). 10-Q 2/14/11 Solar Power Systems Agreement. 8-K 4/01/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 1. 8-K 6/21/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 2. 8-K 6/21/11 VIDAL Agreement Cancellation Instructions. 8-K 6/21/11 Installment Note – TWENTYNINE PALMS NORTH. 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS (February 17, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS (February 22, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (February 22, 2011 Addendum). 10-K 6/24/11 Installment Note – NEWBERRY SPRINGS. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (March 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (March 15, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (May 15, 2011 Addendum). 10-K 6/24/11 Engagement Letter - Jefferson Thachuk (May 31, 2011). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST (June 3, 2011 Addendum). 10-K 6/24/11 10-K 6/24/11 Loan Agreement with Jefferson Thachuk (June 20, 2011 Addendum). -30- SCG Advisory Agreement. 8-K 8/10/11 Installment Note – JOSHUA TREE EAST. X Code of Ethics. S-1 11/07/08 Amended Code of Ethics as of May 14, 2009. 10-K 6/05/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. S-1 11/07/08 Amended Audit Committee Charter as of May 19, 2009. 10-K 6/05/09 Disclosure Committee Charter. 10-K 6/05/09 -31-
